Title: To James Madison from James C. Mountflorence, 12 October 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


12 October 1801, Paris. Reports that on 8 Oct. he delivered books and papers of consulate general to Skipwith. Encloses copy of office inventory and his account of expenses in keeping the office, amounting to $275.44. Lacking commission and therefore exequatur, he could not receive ordinary consular fees. Recounts his services, as the only U.S. agent in Paris, to other U.S. agents and to distressed seamen. Believes U.S. government is too just not to reimburse him for his expenses in these activities. Requests that his two and a half years of service be rewarded by granting him appointment as vice commercial agent in Paris.
 

   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC 3 pp. Enclosure (2 pp.) is an “Inventory of the Books and papers belonging to the Ex-Consulate General’s Office,” 8 Oct. 1801, signed by Mountflorence and Skipwith. Statement of accounts not found.


   A full transcription of this document has been added to the digital edition.
